57 So.3d 318 (2011)
STATE ex rel. James J. BARBEE
v.
STATE of Louisiana.
No. 2010-KH-0275.
Supreme Court of Louisiana.
February 4, 2011.
Writ granted in part. The district court erred in finding that the district attorney's file relating to relator's case could not support a claim cognizable under La. C.Cr.P. art. 930.3 because the time limitations within in which to file had lapsed. See La.C.Cr.P. art. 930.8. Because such documents might support such an application under an exception to the limitations period, see, e.g., La.C.Cr.P. art. 930.8(A)(1), and given that only a specific and unequivocal law can limit the fundamental right of access to public records, see, e.g., Capital City Press v. Metro. Council, 96-1979, p. 4-5 (La.7/1/97), 696 So.2d 562, 564, relator still has the right of access to the records sought under the applicable laws, which contain no reference to La.C.Cr.P. art. 930.8. See R.S. 44:31.1; see also La. Const, art. XII, section 3; R.S. 44:31; State ex rel. Leonard v. State, 96-1889 (La.6/13/97), 695 So.2d 1325. Therefore, the St. Mary Parish District Attorney's Office is ordered to provide relator with an estimate of the costs of reproducing the public records relator has requested and to which he is entitled. In *319 all other respects, the application is denied.